Thomas, J.
The\ contract of assignment was a simple contract. It was without fraud. It was for necessaries. If it could be avoided at- all, to the extent of the defendant’s indebtedness to the claimant, it was only voidable, and not void. If voidable, it could be avoided only by the defendant. He has not avoided it.
Whether so much of the instrument of assignment, as sought to make the claimant the attorney of the defendant, is valid or not, it is not material to inquire. It is enough that it operates as an assignment.
We do not think the question, whether there were wages due at the time of the assignment, or whether there was then an existing contract, under which they might be earned, is open upon the agreed statement of facts.

Judgment for the claimant.